Citation Nr: 1418770	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include osteoarthritis and a left medial meniscus tear. 

2.  Entitlement to service connection for a right eye disability, to include retinitis of the right eye.

3.  Entitlement to an initial rating in excess of 40 percent for the service-connected lumbar strain with lumbar disc herniation and lumbar spondylosis.  


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and February 2003 to May 2003.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The case was remanded by the Board for additional development in December 2011 and May 2013. 

In May 2013 the Board also remanded the issues of entitlement to service connection for depressive disorder and lumbar strain.  During the pendency of the appeal, an October 2013 rating decision granted the Veteran service connection for depressive disorder and assigned an initial rating of 30 percent effective January 10, 2008, and a 70 percent evaluation effective September 20, 2013.  The RO also granted service connection for lumbar strain with lumbar disc herniation and lumbar spondylosis and assigned an initial rating of 40 percent effective January 10, 2008.  Thus, the full grant of benefits sought on appeal have been granted and those issues are no longer before the Board. 

In October 2013 the Veteran stated that he wanted to file a claim for "hard pain in both leg(s)" and for a total disability rating based upon on individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA treatment records; they were reviewed by the RO in the December 2013 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2013 the Board remanded the Veteran's claims of entitlement to service connection for left knee disability and a right eye disability for further development.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As discussed below, the RO failed to comply with the directives of the May 2013 Board remand. 

In particular, the RO was directed to obtain all of the Veteran's service treatment records from his periods of active duty.  In February 2013 the RO issued a Formal Finding of Unavailability and stated that the Veteran's service treatment records from his periods of ACDUTRA and INACDTURA could not be obtained from the National Personnel Records Center (NPRC), Puerto Rico National Guard, and Puerto Rico Adjutant General's Office; all steps taken were listed.  However, in a February 2014 statement the Puerto Rico Army National Guard stated that the original, hard copy of the Veteran's health record were delivered to the San Juan RO on August 22, 2013.  Thus, the Board finds that a remand is warranted to determine if these records were already received by the RO, if they could still be available, or if they are unavailable; the RO should document all steps taken.  

The RO was also directed to obtain the Veteran's dates of ACDUTRA and INACDUTRA; however, this has also not been done.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Therefore, the RO should once again attempt to obtain all of the Veteran's dates of military service.  

Once, the Veteran's dates of ACDUTRA and INACDUTRA are obtained then those dates, as well as, the Veteran's claims file should be sent to the October 2013 VA eye examiner for an addendum opinion; the Board notes that the October 2013 VA examiner stated that it was unclear if the Veteran was on active duty in September 2000 and it "would be mere speculation to assume an association of time relative to his eye condition without additional background information.  Therefore, this medical opinion will be returned to the rating staff for further development." Thus, once the dates are obtained a new opinion should be rendered.

The Board also finds that the Veteran's claims file should be sent to the September 2013 VA examiner for an addendum opinion for his left knee.  The Veteran's in-service injury was noted to be his report that he twisted his left knee and heard a snap as he was getting out of a Humvee; he developed sudden pain and swelling. The VA examiner diagnosed the Veteran with left knee meniscal tear and left knee degenerative joint disease.  He stated that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was "no evidence in claim folder showing any left derangements in service."  The Board finds that an addendum opinion is needed on etiology; the VA examiner should take into consideration the Veteran's statements of his in-service injury and the continuity of his pain. 

Finally, the Board finds that the AMC was directed to conduct the appropriate development to determine whether, as asserted by the Veteran, the notation with regard to a condition with an "approved LOD" on the May, 7, 2007, Puerto Rico Army National Guard Medical Command "Fit for Duty Determination Board Acknowledge Statement" represents documentation that any of the disabilities for which service connection is claimed was actually incurred during National Guard Duty.  However, this was also not done and therefore, should be done on remand.  

An October 2013 rating decision granted the Veteran service connection lumbar strain with lumbar disc herniation and lumbar spondylosis and assigned an initial rating of 40 percent effective January 10, 2008.  In October 2013 the Veteran filed a notice of disagreement (NOD) on the initial rating assigned.  The Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of entitlement to an initial rating in excess of 40 percent for the service-connected lumbar strain with lumbar disc herniation and lumbar spondylosis.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private outpatient treatment records.   

2.  Contact the NPRC, the Puerto Rico Army National Guard, and/or any other appropriate source to verify the specific dates of all of the Veteran's periods of ACDUTRA and INACDUTRA. 

3.  Contact the NPRC, the Puerto Rico Army National Guard, and/or any other appropriate source to obtain a complete copy of his service treatment records and his service personnel records should also be requested.  To the extents any records do not exist or are not available, a negative reply is required.  The RO should also discuss the February 2014 statement by the Puerto Rico Army National Guard that all records were previously sent on August 22, 2013. 

4.  The AMC is to conduct the appropriate development to determine whether, as asserted by the Veteran, the notation with regard to a condition with an "approved LOD" on the May, 7, 2007, Puerto Rico Army National Guard Medical Command "Fit for Duty Determination Board Acknowledge Statement" represents documentation that any of the disabilities for which service connection is claimed was actually incurred during National Guard Duty.  This should be stated in a Memorandum.  

5.  Once the Veteran's ACDUTRA and INACDUTRA dates are obtained, return the claims file to the October 2013 VA examiner in order to provide an additional addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should review the Veteran's claims folder and indicate in the report that the claims folder was reviewed. 

The VA examiner should opine whether the Veteran's current branch retinal vein of the right eye was at least as likely as not (50 percent or greater probability) had its onset or is due to his period of active duty, including his service in the National Guard. 

The examiner should address the Veteran's statements and set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

If the October 2013 VA examiner is unavailable, another qualified examiner should be asked to provide the opinion.  At the discretion of the new VA examiner, a new examination may be conducted in order to obtain such an opinion, and then one should be scheduled.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

6. Return the claims file to the September 2013 VA examiner in order to provide an additional addendum opinion on the etiology of the Veteran's left knee conditions.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should review the Veteran's claims folder and indicate in the report that the claims folder was reviewed.   Of note, the Veteran has claimed an in-service injury.  He says that he twisted his left knee and heard a snap as he was getting out of a Humvee and developed sudden pain and swelling. The original VA examiner diagnosed a current left knee meniscal tear and left knee degenerative joint disease.  He stated that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was "no evidence in claim folder showing any left derangements in service."  The Board finds that an addendum opinion is needed on etiology; the VA examiner should take into consideration the Veteran's statements of his in-service injury and the continuity of his pain.
 
The VA examiner should opine whether the Veteran's current left knee meniscal tear and left knee degenerative joint disease  was at least as likely as not  (50 percent or greater probability) had its onset or is due to his period of active duty, including his service in the National Guard. 

The examiner should address the Veteran's statements about his left knee, and set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

If the September 2013 VA examiner is unavailable, another qualified examiner should be asked to provide the opinion.  At the discretion of the new VA examiner, a new examination may be conducted in order to obtain such an opinion, and then one should be scheduled.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

7.   The RO shall furnish the Veteran an SOC on the issue of entitlement to an initial rating in excess of 40 percent for the service-connected lumbar strain with lumbar disc herniation and lumbar spondylosis.  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

8.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



